                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
THE CHESAPEAKE LIFE INSURANCE COMPANY,
                       Plaintiff,
       v.                                                     Case No. 18-C-643
GATHEL D. PARKER, et al.,
                       Defendants.

                  ORDER GRANTING MOTION TO DISBURSE FUNDS
                         FROM THE COURT REGISTRY


       This interpleader action addressed the allocation of proceeds from a whole-life insurance

policy purchased by Daniel Parker in 2008 from Plaintiff, The Chesapeake Life Insurance Company.

The case was transferred to this court on April 23, 2018, from the Southern District of Mississippi

pursuant to 28 U.S.C. § 1404(a). ECF No. 26. Prior to transferring the case, the district court in

Mississippi granted Plaintiff’s motion to deposit $19,658.00 into the court’s registry and dismissed

Plaintiff from the case. ECF Nos. 15, 17, 25.

       On August 31, 2018, this court entered a Findings of Fact, Conclusions of Law and Order

for Judgment, ECF [34], and Judgment, ECF [35], in favor of Defendant Jessica D. Parker, directing

the Clerk pay the proceeds within 30 days unless an appeal was taken. A Notice of Appeal was filed

by Connie Skenandore on September 28, 2018, but dismissed by the Court of Appeals via a

Mandate filed November 16, 2018. The Judgment is, therefore, final and the Clerk is directed to

distribute the funds as directed.

       SO ORDERED this 16th           day of January, 2019.


                                               s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
